—Judgment unanimously modified as a matter of discretion in the interest of justice and as modified affirmed in accordance with the following Memorandum: Defendant was convicted of two counts of burglary in the first degree and one count of assault in the second degree and sentenced as a second felony offender to a term of incarceration of 10 to 20 years on each burglary count and 2 Vi to 5 years on the assault count, all to be served concurrently. He contends that the sentence is harsh and excessive. We agree. As a matter of discretion in the interest of justice, we modify the sentence on each burglary count to an indeterminate term of incarceration of 7 Vi to 15 years. (Appeal from Judgment of Monroe County Court, Bristol, J.— Burglary, 1st Degree.) Present — Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.